Name: Commission Regulation (EC) No 1305/96 of 5 July 1996 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 1996 to 28 February 1997
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  economic geography;  agri-foodstuffs;  Asia and Oceania
 Date Published: nan

 6. 7. 96 I EN I Official Journal of the European Communities No L 167/13 COMMISSION REGULATION (EC) No 1305/96 of 5 July 1996 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 1996 to 28 February 1997 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, the guaranteed price for raw sugar, minus the adjustment aid fixed for the marketing year in question; whereas this minimum price must accordingly be fixed by taking account of the factors applying in the 1996/97 marketing year, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Commission Regu ­ lation (EC) No 11 26/96 (2), and in particular Articles 14 (2) and 37 (6) thereof, HAS ADOPTED THIS REGULATION: Whereas Article 37 of Regulation (EEC) No 1785/81 lays down that, during the marketing years 1995/96 to 2000/01 and in order to ensure adequate supplies to Community refineries, a special reduced duty is to be levied on imports of raw cane sugar originating in States with which the Community has concluded supply arran ­ gements on preferential terms; whereas at present such agreements have been concluded by Council Decision 95/284/EC (3) only with the ACP States party to Protocol 8 on ACP sugar annexed to the Fourth ACP-EEC Lome Convention, and with the Republic of India; Article 1 The following tariff quotas are hereby opened for the period 1 July 1996 to 28 February 1997 under Decision 95/284/EC in respect of imports of raw cane sugar for refining: (a) 212 100 tonnes expressed as white sugar originating in the ACP States covered by that Decision; and (b) 10 000 tonnes expressed as white sugar originating in the Republic of India. Whereas the quantities of special preferential sugar to be imported are calculated in accordance with the said Article 37 of Regulation (EEC) No 1785/81 on the basis of a Community forecast supply balance; whereas the balance indicates the need to import raw sugar and to open at this stage for the 1996/97 marketing year a tariff quota at the special reduced rate of duty as provided for in the abovementioned agreements so that the Commu ­ nity refineries' supply need can be met for part of the year, whereas the production forecasts for raw cane sugar are now available for the 1996/97 marketing year, whereas a tariff quota should be opened at this stage for part of the marketing year, whereas, because of the presumed maximum refining needs fixed by Member State and the shortfall resulting from the forecast supply balance, provi ­ sion should be made to authorize imports for each refi ­ ning Member State, for the period from 1 July 1996 to 28 February 1997; Article 2 1 . A special reduced duty of ECU 5,87 per 100 kg of standard quality raw sugar shall apply to imports of the quantities referred to in Article 1 . 2 . Article 7 of Commission Regulation (EC) No 1916/95 (4) notwithstanding, the minimum purchase price to be paid by the Community refiners shall be fixed for the period referred to in Article 1 at ECU 50,14 per 100 kg of standard quality raw sugar. Article 3 The following Member States are hereby authorized to import under the quotas referred to in Article 1 and on the terms laid down in Article 2 ( 1 ) the following shortfall expressed as white sugar: Whereas the above agreements lay down that the refiners in question must pay a minimum purchase price equal to (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 150, 25. 6. 1996, p. 3 . V) OJ No L 181 , 1 . 8 . 1995, p. 22 . (*) OJ No L 184, 3. 8 . 1995, p. 18 . No L 167/14 IEN Official Journal of the European Communities 6. 7. 96 (a) Finland: 50 000 tonnes; (b) metropolitan France : 10 000 tonnes, (c) mainland Portugal : 162 000 tonnes, (d) United Kingdom: 0 tonnes. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1996 . For the Commission Franz FISCHLER Member of the Commission